PER CURIAM.
This is an appeal from an order denying relief under Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix.
The record on appeal consists of the ■motion of the defendant Robley Gray Evans and the order of the court denying motion of Robley Gray Evans entitled “Vacate Judgment and Sentence,” and order of the court denying relief. Other parts of the record necessary for proper consideration by this court are not included in the record ■on appeal.
Accordingly, the judgment is affirmed.
ALLEN, Acting C. J., and WHITE and ANDREWS, JJ., concur.